Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered July 8, 2008 in a personal injury action. The order, insofar as appealed from, upon reargument granted defendant’s motion for a new trial unless plaintiff stipulated to reduce the award of damages to a certain amount.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 14, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Sconiers, Green and Gorski, JJ.